IN THE SUPREME COURT OF THE STATE OF MONTANA


                             No.   12224



THE STATE OF MONTANA,
                  Plaintiff and Respondent,
         VS   .
EARL TAYLOR,
                  Defendant and Appellant.



                               O R D E R



PER CURIAM:
         Defendant was convicted of the crimes of assault in
the second degree and robbery in the district court of Cascade
County, Montana, and following his sentencing appealed his
convictions.       Defendant was represented by court appointed
counsel at all stages of the proceedings and upon this appeal.
         This Court has reviewed the record, including all
transcripts and documents appearing in the court file and
we discern no reversible error.       Defendant had a fair trial and
was well represented at all times.
         For these reasons the judgment is affirmed.
         DATED this 6th day of March, 1973.